DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 18, 20-23, 25-28, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pointon et al (2018/0252166) in view of Otter et al “Aerodynamic Analysis of Civil Aero-Engine Exhaust Systems using Computational Fluid Dynamics” and De Ryck "Turbofan design for the commercial aircraft" in view of Phelps et al (2019/0063368) and for claim 31 in view of NASA paper “Ultra-High Bypass Engine Aeroacoustic Study” and for claim 23 optionally in view of Qiu et al (2016/0003145).  Pointon et al teach A gas turbine engine for an aircraft comprising: an engine core 9 comprising a turbine system comprising one or more turbines 18, 19, a compressor system comprising one or more compressors 15, 16, and a core shaft connecting the turbine system to the compressor system, wherein a compressor exit temperature is defined as a temperature of airflow at the exit of the highest pressure compressor of the compressor system at cruise conditions and a compressor exit pressure is defined as a pressure of airflow at the exit of the highest pressure compressor of the compressor system at cruise conditions, the engine core further comprising an annular splitter [inlet of 9] at which flow is divided between a core flow that flows through the engine core 9, 15, 16, 17, 18, 19, and a bypass flow that flows along a bypass duct 22, wherein stagnation streamlines around a circumference of the engine, stagnating on a leading edge of the annular splitter, form a streamsurface forming a radially outer boundary of a streamtube that contains all of the core 9 flow; a fan 13 located upstream of the engine core 9, the fan 13 comprising a plurality of fan blades extending from a hub, each fan blade having a leading edge and a trailing edge, each fan blade having a radially inner portion [within the annular splitter] lying within the streamtube that contains the core flow, and wherein a fan root entry temperature is defined as an temperature of airflow across the leading edge of the radially inner portion of each fan blade at cruise conditions and wherein a fan root entry pressure is defined as an pressure of airflow across the leading edge of the radially inner portion of each fan blade at cruise conditions; and a nacelle 21 surrounding the engine core, the nacelle defining the bypass duct 22 and a bypass exhaust nozzle [exit of 22], wherein:-2- Application No. 17/060,797 an overall pressure ratio is defined as the compressor exit pressure divided by the fan root entry pressure [paragraphs 0023, 0044, claim 5], and the overall pressure ratio is in a range between 42.5 and 70 [paragraphs 0023, 0044, claim 5], and wherein an annular fan face is defined at a leading edge of the fan, and a quasi-non-dimensional mass flow rate Q is defined as: 
    PNG
    media_image1.png
    57
    133
    media_image1.png
    Greyscale
 where: W is mass flow rate through the fan in Kg/s; To is average stagnation temperature of the air at the fan face in Kelvin; Po is average stagnation pressure of the air at the fan face in Pa; Afan is the area of the fan face in m2;  wherein at cruise conditions, Q has a value in the range between 0.031 Kgs -1N-1 Ku1/2and 0.036 Kgs -1N-1 Ku1/2 [claim 10]; wherein the overall pressure ratio is in a range between 50 and 70 [paragraphs 0023, 0044, claim 5];  wherein: the compressor system comprises a first compressor 15 and a second compressor 16, -5- Application No. 17/060,797the turbine system comprises a first turbine 19 and a second turbine 18, the core shaft is a first core shaft 23 connecting the first compressor 15 and the first turbine 19, the engine core further comprises a second core shaft 24 connecting the second turbine 18 to the second compressor 16, the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft [inherent, as the second core shaft have less mass and are not slowed by the large fan], the first compressor comprises 3 compression stages and the second compressor comprises 9 compression stages or greater [paragraph 0046];  wherein, at cruise conditions, the specific thrust of the gas turbine engine is any one of: in a range between 70 Nkg-1s  and 90 Nkg-1s [see paragraph 0050 which teaches ranges for the specific thrust];  wherein Q takes a value in a range between 0.031 and 0.035 Kgs -1N-1 Ku1/2 at cruise conditions [claim 10];  wherein a fan tip loading at cruise conditions is defined as dH/Utip2, where dH is the enthalpy rise across the-6- Application No. 17/060,797 fan and Utip is the translational velocity of the fan blades at the tip of the leading edge of the fan, and wherein the fan tip loading is in a range from 0.25 to 0.4 [see e.g. paragraph 0048];   wherein the fan tip loading takes a value in the range from 0.29 to 0.31 at cruise conditions [see e.g. paragraph 0048];  wherein cruise conditions means the conditions at mid-cruise of an aircraft to which the engine is attached, and  the conditions experienced by the aircraft and engine at the midpoint between top of climb and start of descent;  wherein any one or more of: a) the forward speed of the gas turbine engine at the cruise conditions is in the range of from Mn 0.75 to Mn 0.85; b) the cruise conditions correspond to atmospheric conditions defined by the International Standard Atmosphere at an altitude of 11582 m and a forward Mach Number of 0.8; c) the cruise conditions correspond to atmospheric conditions defined by the International Standard Atmosphere at an altitude of 10668 m and a forward Mach Number of 0.85; and/or d) the cruise conditions correspond to atmospheric conditions at an altitude that is in a range of from 10500 m to 11600 m [see paragraph 0043, also note these are international standards];  further comprising a gearbox 14 that receives an input from the core shaft and outputs drive to the fan 13 so as to drive the fan at a lower rotational speed than the core shaft, and wherein the gearbox has a gear ratio in a range from 3.2 to 3.7 [paragraph 0045].
 	  Otter et al teach the bypass [fan] nozzle pressure ratio [FNPR] is in a range between 2.02 and 2.25 [see abstract, page 1159, right col. teaching FNPR of above 2.0 as well as the many Figs.] is within the conventional range in the art and enhances flow by reducing boundary layer growth.  As for the core temperature rise is in a range between 3.10 and 3.50, it is noted that De Ryck teaches that the core temperature rise “Compressor Temperature ratio in faction [sic as function] of compressor pressure ratio [see page 73, e.g. equation 6.23]” noting the core temperature rise is a well known quantity that is a function of the overall pressure ratio of the compressor / fan assembly.  As the overall pressure ratio of the engine of Pointon et al, is the same as applicant’s claimed range, the core temperature rise must also inherently overlap with applicant’s claimed range as the core temperature rise is caused by the compression associated with the overall pressure ratio, using e.g. the formulas of De Ryck.  It would have been obvious to one of ordinary skill in the art to employ the claimed range of compressor temperature rise, as an obvious matter of using the workable ranges in the art, as taught by De Ryck, noting the core temperature rise is caused by the compression associated with the overall pressure ratio.  It would have further been obvious to one of ordinary skill in the art to employ the claimed 
    PNG
    media_image2.png
    81
    284
    media_image2.png
    Greyscale
 in a range between 1.52 and 1.8, as the bypass nozzle pressure ratio is set by Otter and the core temperature rise caused by the same range of compression ratio disclosed by applicant, in order to use utilize the workable ranges in the art in a matter that enhances flow by reducing boundary layer growth.  As noted above for claim 23, Pointon et al appear to teach three compression stages for the first low pressure compressor.  Alternately, Qiu et al teach a geared turbofan where the compressor system comprises a first compressor 44 and a second compressor 52,-5- Application No. 17/060,797the turbine system comprises a first turbine and a second turbine, the core shaft is a first core shaft 30 [low speed spool] connecting the first compressor 44 and the first turbine 46, the engine core further comprises a second core shaft 32 connecting the second turbine 54 to the second compressor 52, the second turbine, second compressor, and second core shaft 32 [high speed spool, see paragraph 0031] are arranged to rotate at a higher rotational speed than the first [low speed] core shaft, the first compressor comprises 3 compression stages 44 [clearly illustrated in Fig. 1] and the second compressor comprises 9 compression stages or greater [see Fig. 1].  It would been obvious to one of ordinary skill in the art to employ the claimed gas turbine arrangement for the first and second compressors with respectively 3 and 9 compression stages or greater, as a type of geared turbofan conventionally used in the art, as an obvious matter of using the workable ranges in the art for geared turbofans.   	Pointon et al do not teach wherein a fan tip pressure ratio is defined as a ratio of a mean total pressure of the air flow at the exit of the fan that subsequently flows through the bypass duct to the mean total pressure of the air flow at an inlet of the fan, and wherein, at cruise conditions: the fan tip pressure ratio is in a range between 1.35 and 1.44; and wherein a fan root pressure ratio is defined as the ratio of the mean total pressure of the air flow at the exit of the fan that subsequently flows through the engine core to the mean total pressure of the air flow at the inlet of the fan, and wherein, at cruise conditions: the fan root pressure ratio is in a range between 1.18 and 1.30; nor  wherein a fan pressure ratio is defined as the ratio of the mean total pressure of the air flow at the exit of the fan to the mean total pressure of the air flow at the inlet of the fan, and wherein, at cruise conditions: the fan pressure ratio is in a range between 1.35 and 1.43.  	It is noted these two parameters, fan tip pressure ratio and fan root pressure ratio, are relatively close to the fan pressure ratio, noting the fan pressure ratio comes from the fan tip and fan root performance in conjunction to arrive at the fan pressure ratio, which is defined as the ratio of the mean total pressure of the air flow at the exit of the fan to the mean total pressure of the air flow at the inlet of the fan, and wherein, at cruise conditions the fan pressure ratio was already in a range between 1.35 and 1.43 [see Fig. 5 in page 44 of the NASA paper, which shows applicant’s claimed range is well known].  More specifically, Phelps et al teach wherein a fan root pressure ratio is defined as the ratio of the mean total pressure of the air flow at the exit of the fan that subsequently flows through the engine core to the mean total pressure of the air flow at the inlet of the fan [paragraph 0029], and wherein, at cruise conditions: the fan root pressure ratio is in a range between 1.18 and 1.30 [paragraphs 0029, 0032]; wherein a fan tip pressure ratio is defined as a ratio of a mean total pressure of the air flow at the exit of the fan that subsequently flows through the bypass duct to the mean total pressure of the air flow at an inlet of the fan [paragraph 0033], and wherein, at cruise conditions: the fan tip pressure ratio is in a range between 1.35 and 1.44 [determined from paragraphs 0028, 0029, 0032].  Note the fan root pressure ratio is explicitly taught in paragraphs 0029, 0032 as 1.25 and below.  The fan root to fan tip pressure ratio is also defined in paragraph 0028 with ranges of 0.89 and below.  Thus the value for “fan tip pressure ratio” is determined by the fan root pressure ratio divided by fan root to fan tip pressure ratio.  Representative values of fan root pressure ratio of 1.25, 1.24,  and fan root to fan tip pressure ratio of 0.89, 0.88 yield fan tip pressure ratios respectively of 1.39 (1.25/0.89) and 1.41 (1.24/0.88) and a multiplicity of other ranges overlap the claimed range of “fan tip pressure ratio.”  Accordingly, the claimed range of fan tip pressure ratios is well within the ordinary skill in the art as an obvious matter of using the workable ranges in the art.  It would have been obvious to one of ordinary skill in the art to employ the claimed ranges of the fan tip pressure ratio and fan root pressure ratio, as taught by Phelps et al, and the fan pressure ratio, as taught by NASA, as an obvious matter of using the workable ranges in the art for explicitly taught ranges in analogous engines.  

 Claims 18, 20-23, 25-28, 31-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over the NASA paper “Ultra-High Bypass Engine Aeroacoustic Study” in view of Pointon et al (2018/0252166) and Otter et al “Aerodynamic Analysis of Civil Aero-Engine Exhaust Systems using Computational Fluid Dynamics” and De Ryck "Turbofan design for the commercial aircraft" and in view of Phelps et al (2019/0063368) and for claim 23 further in view of Qiu et al (2016/0003145)1.  The NASA paper [see annotations] teach A gas turbine engine for an aircraft comprising: an engine core comprising a turbine system comprising one or more turbines [shown], a compressor system comprising one or more compressors [as labeled], and a core shaft connecting the turbine system to the compressor system [two shafts total are taught for each engine type, see pages 7-10], wherein a compressor exit temperature is defined as a temperature of airflow at the exit of the highest pressure compressor of the compressor system at cruise conditions and a compressor exit pressure is defined as a pressure of airflow at the exit of the highest pressure compressor of the compressor system at cruise conditions, the engine core further comprising an annular splitter [see annotations] at which flow is divided between a core flow that flows through the engine core, and a bypass flow that flows along a bypass duct, wherein stagnation streamlines around a circumference of the engine, stagnating on a leading edge of the annular splitter, form a streamsurface forming a radially outer boundary of a streamtube that contains all of the core flow; a fan [labeled] located upstream of the engine core, the fan comprising a plurality of fan blades extending from a hub, each fan blade having a leading edge and a trailing edge, each fan blade having a radially inner portion lying within the streamtube that contains the core flow, and wherein a fan root entry temperature is defined as an temperature of airflow across the leading edge of the radially inner portion of each fan blade at cruise conditions and wherein a fan root entry pressure is defined as an pressure of airflow across the leading edge of the radially inner portion of each fan blade at cruise conditions; and a nacelle surrounding the engine core, the nacelle defining the bypass duct [labeled] and a bypass exhaust nozzle [exit of bypass duct], wherein:-2- Application No. 17/060,797 an overall pressure ratio is defined as the compressor exit pressure divided by the fan root entry pressure [see middle of page 5] wherein the overall pressure ratio is in a range between 50 and 70 [55, see middle of page 5];  wherein: the compressor system comprises a first compressor [labeled low pressure] and a second compressor [labeled high pressure], -5- Application No. 17/060,797the turbine system comprises a first turbine [downstream] and a second turbine [upstream], the core shaft is a first core shaft connecting the first compressor and the first turbine [low pressure / speed shaft], the engine core further comprises a second core shaft [high pressure shaft] connecting the second turbine to the second compressor, the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft [inherent, alternately, see the Qiu reference for the shaft arrangements which would be obvious to use as the conventional practice in the art for a geared turbofan], and the second compressor comprises 9 compression stages or greater [count the fan and the each vertical line under the blades in the low pressure compressor and high pressure compressor sections, see also page 7];  wherein a fan pressure ratio is defined as the ratio of the mean total pressure of the air flow at the exit of the fan to the mean total pressure of the air flow at the inlet of the fan, and wherein, at cruise conditions: the fan pressure ratio is in a range between 1.35 and 1.43 [see Fig. 5 in page 44, which shows applicant’s claimed range is well known];  wherein cruise conditions means the conditions at mid-cruise of an aircraft to which the engine is attached, and the conditions experienced by the aircraft and engine at the midpoint between top of climb and start of descent;  wherein any one or more of: a) the forward speed of the gas turbine engine at the cruise conditions is in the range of from Mn 0.75 to Mn 0.85; b) the cruise conditions correspond to atmospheric conditions defined by the International Standard Atmosphere at an altitude of 11582 m and a forward Mach Number of 0.8; c) the cruise conditions correspond to atmospheric conditions defined by the International Standard Atmosphere at an altitude of 10668 m and a forward Mach Number of 0.85; and/or d) the cruise conditions correspond to atmospheric conditions at an altitude that is in a range of from 10500 m to 11600 m [these are international standards that each engine operate within];  further comprising a gearbox [see annotations] that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft.   NASA does not teach a quasi-non-dimensional mass flow rate Q is defined as: 
    PNG
    media_image1.png
    57
    133
    media_image1.png
    Greyscale
where: W is mass flow rate through the fan in Kg/s; To is average stagnation temperature of the air at the fan face in Kelvin; Po is average stagnation pressure of the air at the fan face in Pa; Afan is the area of the fan face in m2;  wherein at cruise conditions, Q has a value in the range between 0.031 Kgs -1N-1 Ku1/2and 0.036 Kgs -1N-1 Ku1/2 nor the claimed ranges for specific thrust, fan tip load    	Pointon et al teach the claimed ranges for Q, overall pressure ratio, compressor stages, cruise condition, fan tip load in an analogous geared turbofan including: 	an overall pressure ratio is defined as the compressor exit pressure divided by the fan root entry pressure [paragraphs 0023, 0044, claim 5], and the overall pressure ratio is in a range between 42.5 and 70 [paragraphs 0023, 0044, claim 5], and wherein an annular fan face is defined at a leading edge of the fan, and a quasi-non-dimensional mass flow rate Q is defined as: 
    PNG
    media_image1.png
    57
    133
    media_image1.png
    Greyscale
 where: W is mass flow rate through the fan in Kg/s; To is average stagnation temperature of the air at the fan face in Kelvin; Po is average stagnation pressure of the air at the fan face in Pa; Afan is the area of the fan face in m2;  wherein at cruise conditions, Q has a value in the range between 0.031 Kgs -1N-1 Ku1/2and 0.036 Kgs -1N-1 Ku1/2 [claim 10]; wherein the overall pressure ratio is in a range between 50 and 70 [paragraphs 0023, 0044, claim 5];  wherein, at cruise conditions, the specific thrust of the gas turbine engine is in a range between 70 Nkg-1s and 90 Nkg-1s  [see paragraph 0050 which teaches ranges for the specific thrust];  wherein Q takes a value between 0.031 Kgs -1N-1 Ku1/2 and 0.035 Kgs -1N-1 Ku1/2 at cruise conditions [claim 10];  wherein a fan tip loading at cruise conditions is defined as dH/Utip2, where dH is the enthalpy rise across the-6- Application No. 17/060,797 fan and Utip is the translational velocity of the fan blades at the tip of the leading edge of the fan, and wherein the fan tip loading is in a range from 0.25 to 0.4 [see e.g. paragraph 0048];   wherein the fan tip loading takes a value in the range from 0.29 to 0.31 at cruise conditions [see e.g. paragraph 0048];It would have been obvious to one of ordinary skill in the art to employ the claimed ranges for Q, fan tip loading, compression stages, and specific thrust, as taught by Pointon, as an obvious matter of using the workable ranges in the art for geared turbofans.  NASA does not teach a core temperature rise is defined as the compressor exit temperature in Kelvin divided by the fan root entry temperature in Kelvin, a temperature-pressure ratio defined as: 
    PNG
    media_image2.png
    81
    284
    media_image2.png
    Greyscale
 in a range between 1.52 and 1.8 nor   wherein the bypass nozzle pressure ratio is in a range between 2.02 and 2.25; nor   wherein the core temperature rise is in a range between 3.10 and 3.50.  Otter et al teach the bypass [fan] nozzle pressure ratio [FNPR] is in a range between 2.02 and 2.25 [see abstract, page 1159, right col. teaching FNPR of above 2.0 as well as the many Figs.] is within the conventional range in the art and enhances flow by reducing boundary layer growth.  As for the core temperature rise is in a range between 3.10 and 3.50, it is noted that De Ryck teaches that the core temperature rise “Compressor Temperature ratio in faction [sic as function] of compressor pressure ratio [see page 73, e.g. equation 6.23]” noting the core temperature rise is a well known quantity that is a function of the overall pressure ratio of the compressor / fan assembly.   As the overall pressure ratio of the engine of Pointon et al is the same as applicant’s claimed range, the core temperature rise must also inherently overlap with applicant’s claimed range as the core temperature rise is caused by the compression associated with the overall pressure ratio, using e.g. the formulas of De Ryck.  It would have been obvious to one of ordinary skill in the art to employ the claimed range of core temperature rise, as an obvious matter of using the workable ranges in the art, as taught by De Ryck, noting the core temperature rise is caused by the compression associated with the overall pressure ratio.  It would have further been obvious to one of ordinary skill in the art to employ the claimed 
    PNG
    media_image2.png
    81
    284
    media_image2.png
    Greyscale
 in a range between 1.52 and 1.8, as the bypass nozzle pressure ratio is set by Otter and the core temperature rise caused by the same range of compression ratio disclosed by applicant, in order to use utilize the workable ranges in the art in a matter that enhances flow by reducing boundary layer growth.     NASA does not teach wherein a fan tip pressure ratio is defined as a ratio of a mean total pressure of the air flow at the exit of the fan that subsequently flows through the bypass duct to the mean total pressure of the air flow at an inlet of the fan, and wherein, at cruise conditions: the fan tip pressure ratio is in a range between 1.35 and 1.44; and wherein a fan root pressure ratio is defined as the ratio of the mean total pressure of the air flow at the exit of the fan that subsequently flows through the engine core to the mean total pressure of the air flow at the inlet of the fan, and wherein, at cruise conditions: the fan root pressure ratio is in a range between 1.18 and 1.30.  Phelps et al teach wherein a fan root pressure ratio is defined as the ratio of the mean total pressure of the air flow at the exit of the fan that subsequently flows through the engine core to the mean total pressure of the air flow at the inlet of the fan [paragraph 0029], and wherein, at cruise conditions: the fan root pressure ratio is in a range between 1.18 and 1.30 [paragraphs 0029, 0032]; wherein a fan tip pressure ratio is defined as a ratio of a mean total pressure of the air flow at the exit of the fan that subsequently flows through the bypass duct to the mean total pressure of the air flow at an inlet of the fan [paragraph 0033], and wherein, at cruise conditions: the fan tip pressure ratio is in a range between 1.35 and 1.44 [determined from paragraphs 0028, 0029, 0032].  Note the fan root pressure ratio is explicitly taught in paragraphs 0029, 0032 as 1.25 and below.  The fan root to fan tip pressure ratio is also defined in paragraph 0028 with ranges of 0.89 and below.  Thus the value for “fan tip pressure ratio” is determined by the fan root pressure ratio divided by fan root to fan tip pressure ratio.  Representative values of fan root pressure ratio of 1.25, 1.24,  and fan root to fan tip pressure ratio of 0.89, 0.88 yield fan tip pressure ratios respectively of 1.39 (1.25/0.89) and 1.41 (1.24/0.88) and a multiplicity of other disclosed ranges overlap the claimed range of “fan tip pressure ratio.”  Accordingly, the claimed range of fan tip pressure ratios is well within the ordinary skill in the art as an obvious matter of using the workable ranges in the art.  It would have been obvious to one of ordinary skill in the art to employ the claimed ranges of the fan tip pressure ratio and fan root pressure ratio, as taught by Phelps et al and the fan pressure ratio, as taught by NASA, as an obvious matter of using the workable ranges in the art for explicitly taught ranges in analogous engines.   	NASA further teaches wherein: the compressor system comprises a first compressor [labeled low pressure] and a second compressor [labeled high pressure], -5- Application No. 17/060,797the turbine system comprises a first turbine [downstream] and a second turbine [upstream], the core shaft is a first core shaft connecting the first compressor and the first turbine [low pressure / speed shaft], the engine core further comprises a second core shaft [high pressure shaft] connecting the second turbine to the second compressor, the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft [inherent, alternately, see the Qiu reference for the shaft arrangements which would be obvious to use as the conventional practice in the art for a geared turbofan], and the second compressor comprises 9 compression stages or greater [count the fan and the each vertical line under the blades in the low pressure compressor and high pressure compressor sections, see also page 7]; but does not teach the first compressor comprises 3 compression stages.  Qiu et al teach a geared turbofan where the compressor system comprises a first compressor 44 and a second compressor 52,-5- Application No. 17/060,797the turbine system comprises a first turbine and a second turbine, the core shaft is a first core shaft 30 [low speed spool] connecting the first compressor 44 and the first turbine 46, the engine core further comprises a second core shaft 32 connecting the second turbine 54 to the second compressor 52, the second turbine, second compressor, and second core shaft 32 [high speed spool, see paragraph 0031] are arranged to rotate at a higher rotational speed than the first [low speed] core shaft, wherein the first compressor comprises 3 compression stages 44 [clearly illustrated in Fig. 1] and the second compressor comprises 9 compression stages or greater [see Fig. 1].  It would been obvious to one of ordinary skill in the art to employ the claimed gas turbine arrangement for the first and second compressors with respectively 3 and 9 compression stages or greater, as a type of geared turbofan conventionally used in the art, as an obvious matter of using the workable ranges in the art for geared turbofans.


    PNG
    media_image3.png
    724
    841
    media_image3.png
    Greyscale

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Pointon et al (2018/0252166) in view of Otter et al “Aerodynamic Analysis of Civil Aero-Engine Exhaust Systems using Computational Fluid Dynamics” and De Ryck "Turbofan design for the commercial aircraft" and optionally in view of Qiu et al (2016/0003145) or the NASA combination, as applied above, and further in view of the Wikipedia citation (now in the IDS).  The prior art do not necessarily teach wherein a stage pressure rise is generated across each compression stage of the compressor system, and the stage pressure rise of compressor stages provided in the compressor system is in the range between 1.3 and 1.4.  Note the NASA paper teaches the fan pressure ratio can be 1.3, which is part of the compressor system, according to applicant’s specification.  Furthermore, according to Wikipedia, the axial compressor in gas turbine engines have a pressure ratio of 1.15-1.6 in aerospace applications, thus teaching the stage pressure rise is generated across each compression stage of the compressor system, and the stage pressure rise of compressor stages provided in the compressor system is in the range between 1.3 and 1.4 is within the workable ranges in the art.  It would have been obvious to one of ordinary skill in the art to employ a stage pressure rise of compressor stages provided in the compressor system is in the range between 1.3 and 1.4, as an obvious matter of using the workable ranges in the art. 
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Pointon et al (2018/0252166) in view of Otter et al “Aerodynamic Analysis of Civil Aero-Engine Exhaust Systems using Computational Fluid Dynamics” and De Ryck "Turbofan design for the commercial aircraft" and optionally in view of Qiu et al (2016/0003145) or the NASA combination, as applied above, and further in view of Walsh et al “Gas turbine Performance” textbook.  Pointon et al was applied to teach wherein, at cruise conditions, the specific thrust of the gas turbine engine in a range between 70 Nkg-1s  and 90 Nkg-1s  [see paragraph 0050 which teaches ranges for the specific thrust].  Alternately, Walsh on chart 6.24 (page 375 excerpted below) teaches for turbofan engines the specific thrust range between 70 Nkg-1s and 90 Nkg-1s [note the thrust is normalized (divided) by 182.5 and the endpoints of applicant’s claimed range correspond to the vertical axis of 0.38-0.49].  Accordingly, applicant has claimed range is well within the typical ranges used in the art for the specific and thrust and would be obvious to employ as an obvious matter of using the workable ranges in the art.

    PNG
    media_image4.png
    934
    734
    media_image4.png
    Greyscale

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Pointon et al (2018/0252166) in view of Otter et al “Aerodynamic Analysis of Civil Aero-Engine Exhaust Systems using Computational Fluid Dynamics” and De Ryck "Turbofan design for the commercial aircraft" or the NASA combination, as applied above, and further in view of Hasel et al (2018/0230912).  Pointon et al teach the claimed gearbox including wherein the gearbox has a gear ratio in a range from 3.2 to 3.7 [paragraph 0045].  Hasel et al teach the gearbox ratio of less than 4 or less than 3.5 is the conventional range in the art for a geared turbofan [see paragraph 0019].  It would have been obvious to one of ordinary skill in the art to employ the claimed ranges of gear ratio in a range from 3.2 to 3.7, as taught by Hasel et al, as an obvious matter of using the workable ranges in the art.  
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 18, 20-28, 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of copending Application No. 16/545129 (reference application) in view of Otter et al “Aerodynamic Analysis of Civil Aero-Engine Exhaust Systems using Computational Fluid Dynamics” and optionally Pointon et al (2018/0252166) and optionally De Ryck "Turbofan design for the commercial aircraft" and optionally in view of Qiu et al (2016/0003145).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 21, 22 teach the claimed ranges for core temperature rise utilized in instant claims 18, 19, 22; copending claims 8, 9 teach the same ranges for Q.  De Ryck "Turbofan design for the commercial aircraft" teach the core temperature rise as dependent on the overall pressure ratio, which is in the same range as previously claimed.  Copending 16/545129 does not teach the range wherein the bypass nozzle pressure ratio is in a range between 2.02 and 2.25 and thus the ratio of  
    PNG
    media_image5.png
    19
    25
    media_image5.png
    Greyscale
Application No. 17/060,797 
    PNG
    media_image2.png
    81
    284
    media_image2.png
    Greyscale
in a range between 1.52 and 1.8.  However, Otter teach the identical claimed range for bypass nozzle pressure ratio is in a range between 2.02 and 2.25 is well known and utilized to reduce boundary layer growth.  It would have been obvious to one of ordinary skill in the art to employ the claimed range for bypass nozzle ratio and thus core temperature rise / bypass nozzle ratio, in order to reduce boundary layer growth.  The other claimed features are taught by the other dependent claims of the copending application or are taught by the prior art as applied above, whose teachings are not repeated for conciseness.  For example, Phelps et al teach wherein a fan root pressure ratio is defined as the ratio of the mean total pressure of the air flow at the exit of the fan that subsequently flows through the engine core to the mean total pressure of the air flow at the inlet of the fan [paragraph 0029], and wherein, at cruise conditions: the fan root pressure ratio is in a range between 1.18 and 1.30 [paragraphs 0029, 0032]; wherein a fan tip pressure ratio is defined as a ratio of a mean total pressure of the air flow at the exit of the fan that subsequently flows through the bypass duct to the mean total pressure of the air flow at an inlet of the fan [paragraph 0033], and wherein, at cruise conditions: the fan tip pressure ratio is in a range between 1.35 and 1.44 [see paragraphs 0028, 0029, 0032].  Note the fan root pressure ratio is explicitly taught in paragraphs 0029, 0032 as 1.25 and below and the fan root to fan tip pressure ratio is also defined in paragraph 0028 with ranges of 0.89 and below, thus setting the value for “fan tip pressure ratio” as being the fan root pressure ratio divided by fan root to fan tip pressure ratio.  Representative values of fan root pressure ratio of 1.25, 1.24,  and fan root to fan tip pressure ratio of 0.89, 0.88 yield fan tip pressure ratios respectively of 1.39 (1.25/0.89) and 1.41 (1.24/0.88) and a multiplicity of ranges overlap the claimed range of “fan tip pressure ratio.”  Accordingly, the claimed range of fan tip pressure ratios is well within the ordinary skill in the art as an obvious matter of using the workable ranges in the art.  It would have been obvious to one of ordinary skill in the art to employ the claimed ranges of the fan tip pressure ratio and fan root pressure ratio, as taught by Phelps et al and the fan pressure ratio, as taught by NASA, as an obvious matter of using the workable ranges in the art for explicitly taught ranges in analogous engines. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 18, 20-28, 31-34 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/558417 (reference application) in view of Otter et al “Aerodynamic Analysis of Civil Aero-Engine Exhaust Systems using Computational Fluid Dynamics” and optionally Pointon et al (2018/0252166) and optionally De Ryck "Turbofan design for the commercial aircraft" and optionally in view of Qiu et al (2016/0003145).  Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims 1, 2, 5 teach the claimed ranges for core temperature rise utilized in instant claims 18, 19, 22; copending claim 9 teaches the same ranges for Q.  Copending 16/558417 does not teach the range wherein the bypass nozzle pressure ratio is in a range between 2.02 and 2.25 and thus the ratio of  
    PNG
    media_image5.png
    19
    25
    media_image5.png
    Greyscale
Application No. 17/060,797 
    PNG
    media_image2.png
    81
    284
    media_image2.png
    Greyscale
in a range between 1.52 and 1.8.  However, Otter teach the identical claimed range for bypass nozzle pressure ratio is in a range between 2.02 and 2.25 is well known and utilized to reduce boundary layer growth.  De Ryck "Turbofan design for the commercial aircraft" teach the core temperature rise as dependent on the overall pressure ratio, which is in the same range as previously claimed.  It would have been obvious to one of ordinary skill in the art to employ the claimed range for bypass nozzle ratio and thus core temperature rise / bypass nozzle ratio, in order to reduce boundary layer growth.  The other claimed features are taught by the other dependent claims of the copending application or are taught by the prior art [Phelps and fan tip and root pressure ratios, NASA fan pressure ratio] as applied above, whose teachings are not repeated for conciseness.
Response to Arguments
Applicant's arguments filed 3/21/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the new limitations in claim 18 (former claims 29, 30) argue that the fan tip pressure ratio and fan root pressure ratio are individual variables and that the combination of these values were not previously considered together.  In rebuttal, the Examiner’s previous reasoning is still regarded as technically valid as the overall pressure ratio are dependent on both the tip and root pressure ratios.  Regardless, for these features the Phelps et al reference teaches these ranges in a single reference, thus contradicting applicant’s allegations. 
Applicant’s Terminal disclaimer obviates the double patenting rejection using US patent 10794294, but does not address the other double patenting rejections.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TED KIM whose telephone number is 571-272-4829.  The Examiner can be reached on regular business hours before 5:00 pm, Monday to Thursday and every other Friday.
The fax number for the organization where this application is assigned is 		571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet, can be reached at 571-272-4761.  Alternate inquiries to Technology Center 3700 can be made via 571-272-3700.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  General inquiries can also be directed to the Inventors Assistance Center whose telephone number is 800-786-9199.  Furthermore, a variety of online resources are available at https://www.uspto.gov/patent

/Ted Kim/
Telephone
571-272-4829
Primary Examiner
Fax 
 571-273-8300

May 19, 2022
	




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Henceforth referred to as the NASA combination.